OVERTON, Justice.
We accepted jurisdiction in this cause, reported as Cassady v. Florida Unemployment Appeals Commission, 495 So.2d 255 (Fla. 3d DCA 1986), on the basis of conflict with Sheppard v. State, Department of Labor & Employment Security, 442 So.2d 1114 (Fla. 4th DCA 1983).* We quash the district court of appeal’s decision on the authority of Unemployment Appeals Commission v. Comer, 504 So.2d 760 (Fla.1987), and remand to the district court with directions to affirm the Unemployment Appeals Commission’s order in the instant case.
It is so ordered.
MCDONALD, C.J., and EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.